DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s Amendment filed May 19, 2022 (hereinafter “05/19/22 Amendment") has been entered, and fully considered.  In the 05/19/22 Amendment, independent claim 10 was amended, and claims 21 & 29 were cancelled (claims 1-9, 11, 19, & 20 were previously cancelled).  No claims were newly added.  Therefore, claims 10, 12-18, & 22-28 are now pending in the application.         
3.	The 05/19/22 Amendment has overcome the rejections under §§ 112(a) and 103 previously set forth in the Non-Final Office Action mailed 01/24/22 (“01/24/22 Action”).    
4.	New rejections under § 103 are set forth herein, necessitated by Applicant's amendment.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 10, 13, 18, 22, 25, 26, & 28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0085479 to de la Rama et al. (“de la Rama”) in view of U.S. Patent No. 5,465,732 to Abele (“Abele”), and further in view of U.S. Patent No. 6,308,090 to Tu et al. ("Tu”), and U.S. Patent Application Publication No. 2014/0364848 to Heimbecher et al. (“Heimbecher”).
8.	Regarding claim 10, de la Rama teaches a catheter electrode comprising:
an electrode body [distal flexible electrode segment (14)  - ¶’s [0017] & [0019]; FIG. 5], the electrode body defining a cavity therein [interior cavity defined by distal flexible electrode segment (14) – see FIG. 5];
a spring [distal spring coil (44) - ¶[0033]; FIG. 5] disposed within the cavity [FIG. 5], the spring [(44)] comprising a plurality of turns including a distal-end turn [see annotated FIG. 5 of de la Rama below], a proximal-end turn [see annotated FIG. 5 of de la Rama below], and a plurality of central turns located between the distal-end turn and the proximal-end turn [see the turns of distal spring coil (44) located between the distal-end turn and the proximal-end turn in annotated FIG. 5 of de la Rama below];

    PNG
    media_image1.png
    400
    497
    media_image1.png
    Greyscale

Annotated FIG. 5 of de la Rama
a distal cap portion [dome-shaped distal end (12) - ¶[0017]] adjacent to the distal-end turn [FIG. 5]; and
a proximal stem portion [the distal end of tube (40) of intermediate segment (18) - ¶’s [0017], [0018], [0033], [0050]; see annotated FIG. 5 above] adjacent to the proximal-end turn [FIG. 5];
A.	CONTACT SURFACES/WELDING 
de la Rama is silent regarding the manner by which distal spring coil (44) is secured to the distal end of tube (40) of intermediate segment (18) and dome-shaped distal end (12).  As such, de la Rama does not teach:   
wherein a circumference of a distal circumferential edge of the distal-end turn forms a first contact surface, and wherein the distal cap portion is welded to the first contact surface; [and]
wherein a circumference of a proximal circumferential edge of the proximal-end turn forms a second contact surface, and wherein the proximal stem portion is welded to the second contact surface.
However, it was well known in the art, before the effective filing date of the claimed invention, for circumferential edges of the end turns of springs or flexible coils to be attached to other components in catheters or catheter structures using a variety of techniques, including welding.  
As one example, Abele, in a similar field of endeavor, teaches a guidewire for a catheter, including a flexible coil (7) that is attached, at its distal end, to the surface (4) of hemispherical tip (3) by, e.g., welding, and that is also attached, at its proximal end, to the end of plastic sleeve (9), also by welding [see col. 3, ll. 32-42; FIG. 1].  

    PNG
    media_image2.png
    256
    580
    media_image2.png
    Greyscale

Annotated FIG. 1 of Abele
As broadly as claimed, and with reference to annotated FIG. 1 of Abele (above):
a circumference of a distal circumferential edge of the distal-end turn forms a first contact surface, and wherein the distal cap portion is welded to the first contact surface [NOTE: an outer (distal) surface of a portion of the distal-end turn of coil (7) comprises a “distal circumferential edge,” the circumference of which forms a first contact surface.  The distal cap portion [tip (3)] is welded to this first contact surface (col. 3, ll. 32-42; FIG. 1)]; and 
a circumference of a proximal circumferential edge of the proximal-end turn forms a second contact surface, and wherein the proximal stem portion is welded to the second contact surface [NOTE: similarly, an outer (proximal) surface of a portion of the proximal-end turn of coil (7) comprises a “proximal circumferential edge,” the circumference of which forms a second contact surface.  The distal end of sleeve (9) is welded to this second contact surface (col. 3, ll. 32-42; FIG. 1)].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify de la Rama such that a circumference of a distal circumferential edge of the distal-end turn forms a first contact surface, and wherein the distal cap portion is welded to the first contact surface, [and] wherein a circumference of a proximal circumferential edge of the proximal-end turn forms a second contact surface, and wherein the proximal stem portion is welded to the second contact surface, as taught by Abele, since attaching/fixing circumferential edges of the end turns of springs or flexible coils to other components in catheters or catheter structures via welding constitutes application of a particular known spring/coil securement technique recognized as part of the ordinary capabilities of one skilled in the art (as clearly demonstrated by Abele), and one of ordinary skill in the art would have been capable of applying this known technique to a known device (the device of de la Rama), and the results would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
B.	VARYING DIAMETERS 
The combination of de la Rama and Abele, as set forth above, does not teach:
wherein an outer diameter of at least one central turn is less than at least one of a diameter of the first contact surface and a diameter of the second contact surface.
Tu, in a similar field of endeavor, teaches a device for cardiac mapping and ablation [col. 1, ll. 10-11] including a stretchable/compressible soft tip portion for a trauma-free tissue contact [col. 3, ll. 51-53].  
Particularly, Tu teaches a catheter system comprising an elongate tubular element (1) having a distal tip section (2), a distal end (3), a proximal end (4), and at least one lumen extending therebetween [col. 3, ll. 53-60].  

    PNG
    media_image3.png
    414
    680
    media_image3.png
    Greyscale

With reference to annotated FIG. 4 of Tu (provided above), the catheter system comprises a supporting coil (17) for the longitudinally stretchable/compressible soft portion of the elongate tubular element (1) [see also col. 4, ll. 48-66].  As FIG. 4 clearly shows, the outer diameter of at least one central turn of coil (17) is less than an outer diameter of the distal-end turn (41) and an outer diameter of the proximal-end turn (44) of coil (17).  
Examiner additionally notes that Tu further teaches that the distal end of coil (17) can be secured to the stem (16) of the tip electrode [col. 4, ll. 66-67].  As shown, the diameter of the surface of stem (16) to which the distal-most turn of coil (17) would be attached is greater than the outer diameter of the central turns of coil (17).  
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of de la Rama and Abele such that distal spring coil (44) is configured so that the outer diameter of at least one central turn is less than an outer diameter of the distal-end turn and an outer diameter of the proximal-end turn, as taught by Tu, so as to provide a distal tip configuration comprising a stretchable/compressible soft tip portion having the advantage of trauma-free tissue contact [Tu, e.g., col. 3, ll. 51-53].  Further, such a modification amounts merely to the substitution of one known spring configuration for another, yielding predictable results [distal tip flexibility] to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  
As modified, an outer diameter of at least one central turn would be less than both at least one of a diameter of the first contact surface [the surface where the distal-end turn is welded to dome-shaped distal end (12) of de la Rama] and a diameter of the second contact surface [the surface where the proximal-end turn is welded to the distal end of tube (40) of intermediate segment (18) of de la Rama].
	C.	CONTACT FORCE SENSOR
The combination of de la Rama, Abele, and Tu, as set forth above, does not teach:
	a contact force sensor located proximal to the proximal stem portion.
	Heimbecher, in a similar field of endeavor, teaches an embodiment (similar to that of FIG. 5 of de la Rama relied-upon above) comprising a catheter (242) including an elongate shaft (244) [¶[0110]; FIGS. 19A-19B, & FIG. 20 (reproduced below)].  

    PNG
    media_image4.png
    327
    621
    media_image4.png
    Greyscale

	With reference to FIG. 20, a pair of flexible electrodes (246, 248) are positioned near a distal end of shaft (244), and are configured to ablate tissue [¶[0110]].  Closely-spaced electrodes (250, 250’) are positioned proximate to (and a “distance D” from) one or both of flexible electrodes (246, 248), and are also configured to ablate tissue [¶0110]].  Heimbecher further teaches that the catheter may include one or more force sensing elements, such as force sensing elements (254, 256) shown in phantom, which may be coupled to the closely-spaced electrodes (250, 250') [¶[0111]; FIG. 20].  As such, given that, e.g., closely-spaced electrode (250’) is positioned proximate to (and a “distance D” from) flexible electrode (248), and that closely-spaced electrode (250’) may be coupled to force sensing element (256), it follows that force sensing element (256) is also positioned proximate to (and a “distance D” from) flexible electrode (248).  
It is also noted that force sensing element (254) comprises a contact force sensor that is also located proximal to flexible electrode (248).  
	Heimbecher additionally teaches that force sensing elements (246, 248) may comprise an optical force sensor similar to optical sensor (144) [see ¶[0111]] which is described elsewhere in Heimbecher as a sensor that senses contact between the catheter and tissue [e.g., ¶[0090]].
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of de la Rama, Abele, & Tu to include a contact force sensor located proximal to the proximal stem portion of de la Rama in order to provide the enhanced functionality of modifying and/or controlling the advancement of the medical device to achieve a desired amount of contact/force between the medical device and targeted tissue.  
9.	Regarding claim 13, the combination of de la Rama, Abele, Tu, and Heimbecher teaches all of the limitations of claim 10 for the reasons set forth in detail (above) in the Office Action.  
de la Rama further teaches an electrode wall [sidewall (22) - ¶[0019], FIG. 1] surrounding the cavity [FIG. 1]; and 
a plurality of gaps [channels or grooves (26) - ¶’s [0019], [0020], [0034], FIG.1] extending around an outer circumference of the electrode wall [FIG. 1], the plurality of gaps configured to allow irrigant within the cavity to pass through the electrode wall [see ¶[0050]]. 10.	Regarding claim 18, the combination of de la Rama, Abele, Tu, and Heimbecher teaches all of the limitations of claim 13 for the reasons set forth in detail (above) in the Office Action.  
de la Rama further teaches wherein the plurality of gaps are configured to permit directional flow of irrigation fluid [¶’s [0050], and [0019]-[0023]]. 11.	Regarding claim 22, the combination of de la Rama, Abele, Tu, and Heimbecher teaches all of the limitations of claim 10 for the reasons set forth in detail (above) in the Office Action.  
de la Rama further teaches a thermocouple [thermocouple (55) - ¶[0040]; FIG. 5] or thermistor. 12.	Regarding claims 25 & 26, the combination of de la Rama, Abele, Tu, and Heimbecher teaches all of the limitations of claim 10 for the reasons set forth in detail (above) in the Office Action.  
While de la Rama teaches that the outer diameter of the distal-end turn, proximal-end turn, and central turns of the spring are smaller than the diameter of the electrode body cavity [interior cavity defined by distal flexible electrode segment (14)], which is clearly shown in FIG. 5, de la Rama does not teach:
wherein the outer diameter of the at least one central turn of the spring is around 0.009 inches smaller than the diameter of the electrode body cavity (claim 25); nor 
wherein the outer diameter of at least one of the distal-end turn and the proximal-end turn of the spring is around 0.009 inches smaller than the diameter of the electrode body cavity (claim 26).
However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of de la Rama, Abele, Tu, and Heimbecher such that the outer diameter of the at least one central turn of the spring is around 0.009 inches smaller than the diameter of the electrode body cavity, and wherein the outer diameter of at least one of the distal-end turn and the proximal-end turn of the spring is around 0.009 inches smaller than the diameter of the electrode body cavity, since the Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  In the instant case, there is no evidence of record to establish that a device having the claimed relative dimensions [any of the turns having an outer diameter “around” 0.009 inches smaller than the diameter of the electrode body cavity] would somehow perform differently than the prior art device of de la Rama, Abele, Tu, and Heimbecher.
13.	Regarding claim 28, the combination of de la Rama, Abele, Tu, and Heimbecher teaches all of the limitations of claim 10 for the reasons set forth in detail (above) in the Office Action.  
	Abele further teaches wherein the first contact surface [a circumference of a distal circumferential edge of the distal-end turn of coil (7)] is contiguous [i.e., adjacent, bordering, abutting, adjoining, etc.] with a circular area on an inner surface of the distal cap portion [tip (3)] [clearly shown in FIG. 1 of Abele]; and wherein the second contact surface [a circumference of a proximal circumferential edge of the proximal-end turn of coil (7)] is contiguous [i.e., adjacent, bordering, abutting, adjoining, etc.] with a circular area on an inner surface of the proximal stem portion [distal end of sleeve (9)] [clearly shown in FIG. 1 of Abele].  As noted above in the rejection of independent claim 10, de la Rama was modified to include the spring/coil securement configuration/technique of Abele. 

14.	Claims 12 & 24 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of de la Rama, Abele, Tu, and Heimbecher, as applied to claim 10 above, and further in view of U.S. Patent Application Publication No. 2002/0111618 to Stewart et al. ("Stewart").
15.	Regarding claim 12, the combination of de la Rama, Abele, Tu, and Heimbecher teaches all of the limitations of claim 10 for the reasons set forth in detail (above) in the Office Action.  
	The combination of de la Rama, Abele, Tu, and Heimbecher does not, however, teach:
wherein the spring comprises a steel wire with a diameter of at least about 0.005 inches. 
	Stewart, in a similar field of endeavor, teaches a catheter having a flexible distal portion including a shaping wire in a helical configuration made of stainless steel and having a diameter in the range of approximately 0.010-0.020 inches [see ¶[0149]] [as broadly as claimed, at least about 0.005 inches is about 0.005 inches or greater, which is met by Stewart’s claimed diameter range of 0.010-0.020 inches].  
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of de la Rama, Abele, Tu, and Heimbecher such that the spring coil of de la Rama comprises a steel wire with a diameter of at least about 0.005 inches, as taught by Stewart, since such modification amounts merely to the substitution of one known element [spring diameter] for another to yield predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
16.	Regarding claim 24, the combination of de la Rama, Abele, Tu, and Heimbecher teaches all of the limitations of claim 10 for the reasons set forth in detail (above) in the Office Action.  
The combination of de la Rama, Abele, Tu, and Heimbecher does not, however, teach:
wherein the spring further comprises a wire having an outer diameter between about 0.005 inches and 0.008 inches.  
Stewart, in a similar field of endeavor, teaches a catheter having a flexible distal portion including a shaping wire in a helical configuration made of stainless steel and having a diameter in the range of approximately 0.010-0.020 inches [see ¶[0149]].  As broadly as currently claimed, the low end of Stewart’s range (approximately 0.010 inches) is “about” the high-end of Applicant’s claimed range (0.008 inches).   Regardless, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of de la Rama, Abele, Tu, and Heimbecher such that the spring coil of de la Rama comprises a wire having an outer diameter between about 0.005 inches and 0.008 inches, since the Federal Circuit has held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  

17.	Claims 14, 15, & 27 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of de la Rama, Abele, Tu, and Heimbecher, further in view of U.S. Patent Application Publication No. 2010/0152731 to de la Rama et al. ("de la Rama ‘731").
18.	Regarding claims 14 & 15, the combination of de la Rama, Abele, Tu, and Heimbecher teaches all of the limitations of claim 13 for the reasons set forth in detail (above) in the Office Action.  
While de la Rama teaches that the plurality of gaps [channels or grooves (26)] may have various configurations [e.g., ¶’s [0019], [0021]-[0023]], de la Rama does not explicitly teach:
wherein the plurality of gaps are linear gaps (claim 14), nor 
wherein the linear gaps form an interlocking dovetail pattern (claim 15).
de la Rama ‘731, in a similar field of endeavor, teaches a flexible tip catheter, comprising an electrode body [tip assembly (108) is a flexible tip electrode - ¶’s [0025], [0031], [0035]; FIGS. 3-6], the electrode body defining a cavity therein [tip lumen (118) - ¶[0031]; FIGS. 3 & 5]; and a spring [spring coil (132) - ¶’s [0044]-[0047]; FIGS. 5 & 6] disposed within the cavity [¶[0044]; FIGS. 5-6].  de la Rama ‘731 further teaches an electrode wall [sidewall (114) - ¶[0032]] surrounding the cavity [tip lumen (118)], and a plurality of gaps [channels (120) - ¶[0032], FIGS. 3-4] extending around an outer circumference of the electrode wall [¶’s [0032], [0036], FIGS. 3-4], the plurality of gaps configured to allow irrigant within the cavity to pass through the electrode wall [see ¶[0032] (“channels are configured to channel an irrigation fluid from an interior of tip assembly 108 to an exterior of tip assembly 108”)].  
de la Rama ‘731 further teaches wherein the plurality of gaps are linear gaps [as broadly as claimed, see ¶[0033] – the channels are generally parallel to one another and spaced equidistantly; and FIG. 3], as well as wherein the linear gaps form an interlocking dovetail pattern [see ¶[0036] – “interlocking dovetail pattern”].  
Accordingly, and in view of de la Rama’s teaching that the plurality of gaps [channels or grooves (26)] may have various configurations [e.g., ¶’s [0019], [0021]-[0023]], it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of de la Rama, Abele, Tu, and Heimbecher such that the plurality of gaps are linear gaps, and wherein the linear gaps form an interlocking dovetail pattern, as taught by de la Rama ‘731, since such modification amounts merely to the substitution of one known gap (or channel) configuration for another, yielding predictable results (irrigation) to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
19.	Regarding claim 27, the combination of de la Rama, Abele, Tu, and Heimbecher teaches all of the limitations of claim 10 for the reasons set forth in detail (above) in the Office Action.  
The combination of de la Rama, Abele, Tu, and Heimbecher does not, however, teach:
wherein the outer diameter of the distal end turn and outer diameter of the proximal end turn are the same as the inner diameter of the electrode body cavity.
	de la Rama ‘731, in a similar field of endeavor, teaches a flexible tip catheter, comprising an electrode body [tip assembly (108) is a flexible tip electrode - ¶’s [0025], [0031], [0035]; FIGS. 3-6], the electrode body defining a cavity therein [tip lumen (118) - ¶[0031]; FIGS. 3 & 5]; and a spring [spring coil (132) - ¶’s [0044]-[0047]; FIGS. 5 & 6] disposed within the cavity [¶[0044]; FIGS. 5-6].  With reference to FIG. 5, de la Rama ‘731 teaches that the outer diameter of the distal end turn and outer diameter of the proximal end turn of spring coil (132) are the same as the inner diameter of the electrode body cavity [tip lumen (118)].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of de la Rama, Abele, Tu, and Heimbecher such that the outer diameter of the distal end turn and outer diameter of the proximal end turn are the same as the inner diameter of the electrode body cavity, as taught by de la Rama ‘731, since such modification amounts merely to the substitution of one known spring configuration for another to yield predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

20.	Claims 16 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of de la Rama, Abele, Tu, and Heimbecher, as applied to claim 13 above, and further in view of U.S. Patent Application Publication No. 2014/0163546 to Govari et al. (“Govari”).
21.	Regarding claims 16 & 17, the combination of de la Rama, Abele, Tu, and Heimbecher teaches all of the limitations of claim 13 for the reasons set forth in detail (above) in the Office Action.  
While de la Rama teaches that the plurality of gaps [channels or grooves (26)] may have various configurations [e.g., ¶’s [0019], [0021]-[0023]], de la Rama does not explicitly teach wherein the plurality of gaps are circular holes (claim 16), nor wherein the circular holes are evenly distributed around the outer circumference of the electrode wall (claim 17). 
Govari, in a similar field of endeavor, teaches an ablation catheter (24) [¶[0022]; FIG. 1], having an end section (52) comprising an array of electrodes along its length, including ring electrodes (58) [see, e.g., ¶[0031], FIG. 5].  Govari teaches that electrodes (58) may include multiple perforations (80) [FIG. 5] through which irrigation fluid may be delivered to tissue with which the catheter is contact during ablation [¶’s [0039]-[0041]; FIG. 5] to provide local cooling and prevent adhesion during ablation [Govari, ¶[0032]].  As shown in FIG. 5 of Govari, the multiple perforations are comprise circular holes evenly distributed around the outer circumference of the electrode wall. 
Accordingly, and in view of de la Rama’s teaching that the plurality of gaps [channels or grooves (26)] may have various configurations [e.g., ¶’s [0019], [0021]-[0023]], it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of de la Rama, Abele, Tu, and Heimbecher such that the plurality of gaps are circular holes, as well as wherein the circular holes are evenly distributed around the outer circumference of the electrode wall, as taught by Govari, since such modification amounts merely to the substitution of one known gap (or channel) configuration for another, yielding predictable results (irrigation) to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

22.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of de la Rama, Abele, Tu, and Heimbecher, as applied to claim 10 above, and further in view of U.S. Patent Application Publication No. 2014/0018665 to Meredith et al. ("Meredith").
23.	Regarding claim 23, the combination of de la Rama, Abele, Tu, and Heimbecher teaches all of the limitations of claim 10 for the reasons set forth in detail (above) in the Office Action.  
The combination of de la Rama, Abele, Tu, and Heimbecher does not, however, teach wherein the spring has a spring rate of about 150-400 grams per inch.
	Meredith, in a similar field of endeavor, teaches a catheter (10) including a distal tip section (16) having a compression spring (22) mounted therein [¶[0029]].  Meredith clearly establishes that a spring rate (or spring constant) is a recognized result-effective variable in the art [see, e.g., ¶[0032] (“note that different versions of the compressible tip 14 could be produced with different springs 22, and/or different spring constants, so as to optimize the deflection characteristics for certain applications and procedures which may require that more or less force is exerted”), emphasis added]. 
	Accordingly, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of de la Rama, Abele, Tu, and Heimbecher to utilize a spring having a spring rate of about 150-400 grams per inch, since it has been held that discovering an optimum value of a result effective variable [in this case, a spring rate or constant depending on the desired force] involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Response to Arguments
24.	Applicant’s arguments concerning the prior rejections under § 103 have been fully considered and are persuasive (in view of the current Amendment).  Therefore, these rejections have been withdrawn.  However, upon further consideration, new grounds of rejection under § 103 are set forth in detail above, necessitated by Applicant’s Amendment.

Conclusion
25.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794
/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794